DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 13 – 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachance et al. (US 2015/0161732).  
Regarding independent claim 1, Lachance teaches a multi-graph display method, in which a processor is applied to execute instructions to perform the following steps: 
determining a position of each financial graphics within a display window (paragraph 35 and Figure 1: the graphical user interface 100 includes a matrix 102 of financial performance information is arranged on a first axis by time and on a second axis by financial performance); 
determining a plurality of rectangular sub-regions within the display window so that financial varieties of the financial graphics contained in a single rectangular sub- region are the same (paragraph 35 and Figure 1: a graphical user interface 100 that provides financial performance information for an equities investment category); 

setting the financial varieties of the financial graphics in each of rectangular sub-regions (paragraph 35: the asset classes associated with the equities investment category may include small-cap growth, small-cap value, mid-cap growth, foreign equities, mid-cap value, large-cap value, large blend, and/or large-cap growth asset classes); 
wherein, 
in the case that two or more rectangular sub-regions in the display window respectively contain a plurality of periodic financial graphics at the same time, wherein the financial characteristics of at least two periodic financial graphics of the first rectangular sub-region are the same as those of at least two periodic financial graphics of the second rectangular sub-region respectively, and an overall scope of each of rectangular sub-regions is highlighted, by drawing boundary lines between the rectangular sub-regions so that compared to the boundary lines between the financial graphics inside the rectangular sub-region, the boundary lines between the rectangular sub-regions are thicker and/or of different colors, or by drawing boundary lines of the financial graphics in different rectangular sub-regions with different colors (paragraph 38 and Figures 1, 2: selection of a specific asset class in any given year, such as entry 110 in matrix 102, highlights that asset class, wherein the selected asset class may be graphically highlighted by shading all entries in the matrix that are not in the selected asset class); 
or 


Regarding dependent claim 2, Lachance teaches wherein, in the step of determining the plurality of rectangular sub-regions within the display window, a container method or a static association method is applied to implement the rectangular sub-regions (paragraph 71: these computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object oriented programming language, and/or in assembly/machine language).

Regarding dependent claim 7, Lachance teaches wherein, a common boundary line is shared between adjacent financial graphics (Figures 1 and 2).

Regarding dependent claim 13, Lachance teaches wherein, the step of determining a plurality of rectangular sub-regions comprises: determining a number of rectangular sub-regions of the same size and aligned in the display window; and a number, a relative position, a size, and a combination of financial characteristics of the financial graphics within each rectangular sub-regions are all the same, so as to form a matrix group with the number of rectangular sub- 

Regarding dependent claim 14, Lachance teaches wherein, when determining the position of the rectangular sub-regions within the matrix group, a grid manner or a dividing manner is adopted (paragraph 35 and Figures 1, 2: matrix of financial performance information); or 
when determining the position of the internal financial graphic of the rectangular sub-regions within the matrix group, a dividing manner or a sizing manner is adopted, wherein, the sizing manner comprises a sizing manner according to the financial characteristics (paragraph 35 and Figures 1, 2: matrix of financial performance information is arranged on a first axis by time and on a second axis by financial performance).

Regarding dependent claim 15, Lachance teaches wherein, with respect to an initial dividing data of the matrix group, when determining the position of the rectangular sub-regions within the matrix group, the number of divisions in Y direction and X direction need to be determined (paragraph 35 and Figures 1, 2: matrix of financial performance information); or when determining the position of the internal financial graphic of the rectangular sub-regions within the matrix group, only the arrangement of the financial graphics within one rectangular sub-region needs to be determined (paragraph 35 and Figures 1, 2: matrix of financial performance information).




associating each rectangular sub-regions within the matrix group with a set of financial varieties (paragraph 35 and Figures 1, 2: matrix of financial performance information); 
determining a financial variety of a rectangular sub-region in the matrix group (paragraph 35 and Figures 1, 2: matrix of financial performance information is arranged on a first axis by time and on a second axis by financial performance); and 
determining that financial varieties of the adjacent rectangular sub-regions in the matrix group are respectively the financial varieties within the set and sequentially adjacent to the financial varieties of the one rectangular sub-region (paragraph 35 and Figures 1, 2: matrix of financial performance information is arranged on a first axis by time and on a second axis by financial performance).

Regarding dependent claim 19, Lachance teaches detecting whether a variation command is received on any of the financial graphics within the matrix group; and determining one or more financial graphics to be varied within each rectangular sub-region in the matrix group according to the variation command, and performing corresponding variations (paragraph 35: a user may select the investment category they want to view, such as financial performance information for an equities, fixed-income, or alternatives investment category).

Regarding independent claim 20, Lachance teaches a computer readable storage medium containing a computer program, in which the computer program, when being loaded and executed by a processor, can be used to implement the method described in claim 1 (paragraph 71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance et al. (US 2015/0161732) in view of Johnson et al. (US 2012/0303548).  
Regarding dependent claim 3, Lachance does not expressly disclose wherein, any one of multiple single-step partitioning manners could be applied in a single partitioning step of a multi-step partitioning for determining the position of each financial graphics or for determining the rectangular sub-regions; and the manners employ a fixed process, or the manners are entirely based on a partitioning data.  Johnson discloses a summary of a single asset stock 630 is displayed in an matrix containing a summary of a plurality of asset stocks 620 and a matrix of the matrix of a plurality of stocks of different category 610 (Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to have a matrix of 

Regarding dependent claim 4, Lachance does not expressly disclose wherein, in the step of determining the position of each financial graphics, a built-in initial partitioning data is used, wherein a fixed one of the multiple single-step partitioning manners could be applied in a single partitioning step in the built-in initial partitioning data; or the initial partitioning data in an external file is used, wherein any one of multiple single-step partitioning manners could be applied in a single partitioning step in the initial partitioning data in the external file; or the initial partitioning data formed through a human-machine interaction, wherein any one of multiple single-step partitioning manners could be applied when setting a single partitioning step in the human-machine interaction.  Johnson discloses a summary of a single asset stock 630 is displayed in an matrix containing a summary of a plurality of asset stocks 620 and a matrix of the matrix of a plurality of stocks of different category 610 (Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to have a matrix of matrix of a plurality of financial assets grouped into different categories.  One would be motivated to do so because this would help a user categorize financial assets for better analyses based on the categorization.  

Regarding dependent claim 5, Lachance does not expressly disclose wherein, in the steps of determining the position of each financial graphics: at least one of the single-step partitioning 

Regarding dependent claim 6, Lachance does not expressly disclose wherein, when two or more financial graphics are arranged as a row or a column in a target rectangular area to be divided, the single-step partitioning manner applied in the built-in initial partitioning data, or a single-step partitioning manner applied in the initial partitioning data of the external file, or at least one single-step partitioning manner applied when setting a single partitioning step in the human-machine interactive operation, is a sizing manner; and an initial size of the financial graphics is preset according to the financial characteristics of the financial graphics.  Johnson discloses a summary of a single asset stock 630 is displayed in an matrix containing a summary 

Regarding dependent claim 17, Lachance does not expressly disclose displaying the financial varieties within each rectangular sub-regions in the matrix group in accordance with an order of the sorting results by an indicator, during or after a sorting process.  Johnson discloses arranging the displayed stock in a pattern and by a sorting arrangements (paragraph 37).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to arrange the stock assets in the matrix by a sorting data.  One would be motivated to do so because this would help analyze the plurality of stock assets.  

Regarding dependent claim 18, Lachance does not expressly disclose automatically displaying financial varieties selected by an indicator calculation within the matrix group during or after a process of an indicator calculation.  Johnson discloses arranging the displayed stock in a pattern and by a sorting arrangements (paragraph 37).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to arrange the stock assets in the .  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance et al. (US 2015/0161732) in view of Parga Landa (US 2011/0178950).  
Regarding dependent claim 8, Lachance does not expressly disclose merging adjacent rectangular sub-regions into combined rectangular sub-regions for displaying one financial variety.  Parga Landa the graphs can be combined in such a way as to obtain a single graph per stock (paragraph 105 and Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to merge different properties of different financial assets into a merged single graph.  One would be motivated to do so because this would help analyze price tendency of the financial assets.  

Regarding dependent claim 9, Lachance does not expressly disclose the overall scope of the combined rectangular sub-region is highlighted, by: drawing the boundary lines between the combined rectangular sub-regions so that compared to the boundary lines between financial graphics inside the combined rectangular sub-regions, the lines between the combined rectangular sub-regions are thicker and/or of different color; or drawing boundary lines of the financial graphics in different combined rectangular sub-regions with different colors, however Lachance does disclose highlight entries of the matrix based on various financial properties (paragraph 38 and Figures 1 and 2).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the .  

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance et al. (US 2015/0161732) in view of Bandman et al. (US 2005/0273408).  
Regarding dependent claim 10, Lachance does not expressly disclose setting a source rectangular sub-region of the plurality of rectangular sub-regions to be dynamically associated with a target rectangular sub-region; upon detection of a command issued by a human-machine interactive operation on the financial graphic of the source rectangular sub-region to change a financial graphic information of the target rectangular sub-region, setting the target rectangular sub-region with financial graphic information provided by the financial graphic of the source rectangular sub-region, wherein, the financial graphic information includes at least one of the followings: a financial variety code, a collection of financial varieties, or a last display time.  Bandman discloses real-time updated display of various financial properties of financial assets (paragraph 28).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to update the financial entries of the matrix in real-time.  One would be motivated to do so because this would allow users to better analyze financial data that is most up-to-date.  

s 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance et al. (US 2015/0161732) in view of Johnson et al. (US 2012/0303548) and Official Notice.  
Regarding dependent claim 11, Lachance does not expressly disclose setting a target rectangle sub-region to be associated with a set of target financial varieties; and upon detection of a command on the target rectangular sub-region to browse a financial variety within the set, setting the financial varieties of all the financial graphics within the target rectangular sub-region as financial variety that is adjacent to the current financial variety of the target rectangular sub-region within the set.  Johnson discloses a user selected an entry in a matrix of financial assets that shows a detailed analysis of the selected financial analysis (Figure 6).  Examiner takes Official Notice that the concept of a user input to select an entry for further analysis and to display a pop up window of a detailed analysis of the entry.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to achieve a predictable result of popping up a detailed analysis window of a user inputted selected entry and to display the pop-up window of the detailed analysis of the entry adjacent to the selected entry by trying a finite combination of location for the pop-up window relative to the selected entry and the result would have been predictable.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachance et al. (US 2015/0161732) in view of Official Notice.  
Regarding dependent claim 12, Lachance does not expressly disclose determining a historical playback time point at which the historical playback is to be performed; determining one or more target rectangular sub-regions for the historical playback; determining the target financial graphic requiring the historical playback within the target rectangular sub-region; and adjusting a last display time of the financial graphic requiring the historical playback within the target rectangular sub-region to the historical playback time point.  Examiner takes Official Notice that the concept of animating a series of numbers at a frequency over a time period and the advantage to help better analyze trends of a financial asset are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lachance's system to animate a financial asset of historical financial related data over a period of time.  One would be motivated to do so because this would help analyze trends of financial assets.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612